Case 1:20-cv-23287-DPG Document 83-5 Entered on FLSD Docket 03/23/2021 Page 1 of 7




                         EXHIBIT 5
Case 1:20-cv-23287-DPG Document 83-5 Entered on FLSD Docket 03/23/2021 Page 2 of 7

       “Gaceta Oficial” No. 131 dated July 7, 1961, page 13204
Case 1:20-cv-23287-DPG Document 83-5 Entered on FLSD Docket 03/23/2021 Page 3 of 7

       “Gaceta Oficial” No. 131 dated July 7, 1961, page 13205
Case 1:20-cv-23287-DPG Document 83-5 Entered on FLSD Docket 03/23/2021 Page 4 of 7




                       EXHIBIT 5A
Case 1:20-cv-23287-DPG Document 83-5 Entered on FLSD Docket 03/23/2021 Page 5 of 7



                                                Resolution

          First: The Nationalization, by means of forced expropriation, is decreed, and consequently
  the Cuban State, in complete authority, is awarded all the interest in assets and business entities
  located in the national territory and the rights and actions arising from the exploitation of the same,
  whatever the interest, title or mode of their ownership, of the following natural persons or judicial
  entities:
  ....
          96. Ramón Rodriguez e Hijos, S. en C.
  ....

         Second: The administration and management of the companies that by this Resolution are
  awarded to the Cuban State, are assigned to the organizations that are currently in charge of said
  companies, which may appoint for each of them the administrators they choose without prejudice to
  the powers of the Central Planning Board.

          Third: The organizations referred to in the previous Section are expressly authorized, by
  appropriate Resolutions, to extend the nationalization that this Resolution provides to as many assets,
  business entities, rights and stocks as are linked or related to those nationalized, whatsoever the form
  and title of the bond of affinity to the nationalized entities.

         Fourth: By reason of this Resolution. As detailed, they are declared to be matters of public
  necessity and of social and national interest, as well as the need for the expropriation.

         Fifth: In accordance with the provisions of Article 7 of Law 890 of 1960, the means and forms
  of payment which correspond to the individuals or legal entities affected by the expropriations
  provided in this Resolution will be regulated by Law.

          And in compliance with the expressed orders of Commander Raúl Castro Rus, Vice President
  of the Central Planning Board that it be published in the OFFICIAL GAZETTE of the Republic, this
  certification is issued in Havana as of July 5, 1961.


                                                                    Regino G. Boti
                                                                Minister of the Economy
                                                                 Technical Secretary
                                                                Central Planning Board
                                                                        S -5365
Case 1:20-cv-23287-DPG Document 83-5 Entered on FLSD Docket 03/23/2021 Page 6 of 7




                       EXHIBIT 5B
Case 1:20-cv-23287-DPG Document 83-5 Entered on FLSD Docket 03/23/2021 Page 7 of 7




                                        Resolución

       Primero: Se dispone la nacionalización mediante expropiación forzosa y, en
   consecuencia, se adjudican a favor del Estado Cubano en pleno dominio todos las bienes
   y empresas ubicadas en el territorio nacional y los derechos y acciones emergentes de
   la explotación de los mismos, cualquiera que sean el título y modo de su disfrute, que
   pertenecen a las siguientes personas naturales o jurídicas:

   ....
          96. Ramón Rodriguez e Hijos, S. en C.
   ....

      Segundo: La Administración y dirección de las empresas que por la presente
   Resolución se adjudican al Estado Cubano, se asigna a los organismos que actualmente
   tiene a su cargo dichas empresas, los que podrán designar para cada una de ellas los
   administradores que elijan sin perjuicio de las facultades de la Junta Central de
   Planificación.

       Tercero: Se autoriza expresamente a los organismos a que se refiere el Apartado
   anterior para que, mediante las oportunas Resoluciones, extiendan la racionalización
   que por esta Resolución se dispone a cuantos bienes, empresas, derechos y acciones
   resulten vinculados o afines a los nacionalizados, cualquiera que sea el modo, forma
   y título de la vinculación o afinidad.

       Cuarto: Se declaran como causas de utilidad pública y de interés social y nacional,
   así como de la necesidad de la expropiación, las expuestas en ellas. Por Cuantos de la
   presente Resolución.

      Quinto: De conformidad con lo dispuesto en el Artículo 7 de la Ley 890 de 1960, los
   medios y formas de pago que correspondan a las personas naturales o jurídicas
   afectadas por las expropiaciones que se disponen en esta Resolución, serán reguladas
   mediante una Ley.

      Y para su publicación en la GACETA OFICIAL de la República, en cumplimiento
   de lo expresamente ordenado por el Cmdte. Raúl Castro Rus, Vicepresidente de la
   Junta Central de Plantificación, se expide la presente certificación en La Habana, a
   cinco de julio de mil novecientos sesenta y uno.

                                                            Regino G. Boti
                                                         Ministro de Economia
                                                          Secretario Técnieo
                                                     Junta Central de Planification
                                                                S -5365
